Case 1:19-cv-08345-MKV-DCF Document 6 Filed 11/20/19 Page
                                                      USDC1 SDNY
                                                            of 2
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
                                                      DATE FILED: 11/20/2019
    Case 1:19-cv-08345-MKV-DCF Document 6 Filed 11/20/19 Page 2 of 2




Application GRANTED.

Dated: November 20, 2019
       New York, New York
